Citation Nr: 0013985	
Decision Date: 05/26/00    Archive Date: 06/05/00

DOCKET NO.  95-26 805	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an evaluation in excess of 40 percent for 
degenerative disc disease at L3-L4 and L4-L5.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. R. McCormack, Associate Counsel


INTRODUCTION

The veteran was a member of the Army National Guard of Texas 
from January 1976 to May 1994, with verified periods of 
active duty for training from May to September 1976 and June 
9, 1991 to June 23, 1991.

This matter comes to the Board of Veterans' Appeals (Board) 
from a December 1994 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) located in Waco, Texas, 
which granted service connection for the veteran's 
degenerative disc disease at L3-L4 and L4-L5, and assigned it 
a 20 percent rating, effective October 5, 1992.

In November 1999, the RO increased the evaluation of the 
veteran's degenerative disc disease at L3-L4 and L4-L5 from 
20 to 40 percent, effective October 5, 1992.  On a claim for 
an original or increased rating, the veteran is generally 
presumed to be seeking the maximum benefit allowed by law; 
thus, such claim remains in controversy where less than the 
maximum benefit is awarded.  AB v. Brown, 6 Vet. App. 35 
(1993).


REMAND

As a preliminary matter, the Board finds that the veteran's 
claim for an increased evaluation is well grounded pursuant 
to 38 U.S.C.A. § 5107(a), as it is plausible or capable of 
substantiation.  Murphy v. Derwinski, 1 Vet. App. 78 (1990).  
In general, an allegation of an increased disability is 
sufficient to establish a well-grounded claim seeking an 
increased rating.  Proscelle v. Derwinski, 2 Vet. App. 629 
(1992).  Here, the veteran's contention concerning the 
severity of his degenerative disc disease at L3-L4 and L4-L5 
(within the competence of a lay party to report) is 
sufficient to well ground his claim.

The VA has a duty to assist the veteran in the development of 
facts pertinent to his claim.  38 U.S.C.A. § 5107(a).  Such 
duty to assist is neither optional nor discretionary, and it 
includes obtaining an adequate VA examination.  Littke v. 
Derwinski, 1 Vet. App. 90 (1990).  The fulfillment of the 
duty to assist includes a thorough and contemporaneous 
medical examination, taking into account the records of prior 
medical treatment, so that the evaluation of the claimed 
disability is a fully informed one.  Green v. Derwinski, 1 
Vet. App. 121 (1991).

On initial review of the claims folder, the Board finds that 
additional development is necessary prior to rendering a 
decision in the current appeal.  In particular, at his May 
2000 video conference hearing before the undersigned, the 
veteran testified that the severity of his degenerative disc 
disease at L3-L4 and L4-L5 had increased since his last VA 
examination.  Reexaminations will be requested whenever there 
is a need to verify the current severity of a disability, 
where there has been a material change in a disability, or 
when the current rating may be incorrect.  38 C.F.R. § 3.327 
(1999).  The claims folder shows that the veteran last 
underwent a VA examination in August 1997.  The Board finds 
that a current examination would be of assistance in 
determining the current severity of his degenerative disc 
disease at L3-L4 and L4-L5.  Littke, 1 Vet. App. 90; Olsen v. 
Principi, 3 Vet. App. 480, 482 (1992).

Because the veteran's degenerative disc disease at L3-L4 and 
L4-L5 is evaluated under Diagnostic Code 5293, the provisions 
of 38 C.F.R. §§ 4.40 and 4.45 must also be considered.  
VAOPGCPREC 36-97.  Accordingly, examinations upon which the 
rating decision is based must adequately portray the extent 
of functional loss due to pain "on use or due to flare-
ups."  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  In 
this case, the Board finds that the August 1997 VA 
examination does not adequately address the functional 
impairment resulting from the veteran's degenerative disc 
disease at L3-L4 and L4-L5, to include the functional 
impairment due to pain.  DeLuca, 8 Vet. App. at 202.

To ensure that the VA has met its duty to assist the veteran 
in developing the facts pertinent to his claim, the case is 
REMANDED for the following actions:

1.  The RO should obtain the names and 
addresses of all medical care providers 
who have treated the veteran for his 
degenerative disc disease at L3-L4 and 
L4-L5 since August 1997.  After securing 
any necessary releases, the RO should 
obtain copies of all VA and private 
treatment records (not already of 
record), for association with the claims 
folder.

2.  The veteran should be afforded an 
examination by an appropriate specialist 
in order to determine the current 
severity of his degenerative disc disease 
at L3-L4 and L4-L5.  The claims folder 
must be made available to the examiner.  
All necessary testing should be conducted 
and all impairments which can be 
etiologically connected to the 
degenerative disc disease at L3-L4 and 
L4-L5 should be identified.  The examiner 
should be requested to provide an opinion 
as to the nature and severity of any 
functional impairment due to his 
degenerative disc disease at L3-L4 and 
L4-L5, including the functional 
impairment due to pain "on use or due to 
flare ups."

3.  Following completion of the 
foregoing, the RO should review the 
claims folder and ensure that all of the 
above development has been accomplished.  
If any development is incomplete, 
appropriate corrective action should be 
implemented.  Stegall v. West, 11 Vet. 
App. 268 (1998).

4  Thereafter, the RO should readjudicate 
the veteran's claim for an evaluation in 
excess of 40 percent for degenerative 
disc disease at L3-L4 and L4-L5.  The RO 
decision should reflect consideration of 
38 C.F.R. §§ 3.321(b)(1), 4.40 and 4.45.

If the benefit sought on appeal is not granted, the RO should 
issue a supplemental statement of the case and provide the 
veteran and his representative an opportunity to respond.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.


		
	Gary L. Gick
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


